Sn the Cunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: March 30, 2022

ok ok ok ok ok ok ok ok ok ok ok ok ok
VANESSA MUNIZ, *
As Parent and Natural Guardian * Unpublished
Of M.M., a Minor, *
ok
Petitioner, * No. 18-994V
ok
V. * Special Master Gowen
ok
SECRETARY OF HEALTH * Decision on Stipulation; Measles-
AND HUMAN SERVICES, * Mumps-rubella (“MMR”); Febrile
* Seizures.
Respondent. *
ok ok ok ok ok ok ok ok ok ok ok ok ok

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Madelyn Weeks, Dept. of Justice, Washington, D.C., for respondent.

DECISION ON STIPULATION!

On July 11, 2018, Vanessa Muniz, as parent and natural guardian of M.M., a minor
(“petitioner”). filed a claim in the National Vaccine Injury Compensation Program.” Petition
(ECF No. 1). Petitioner alleged that as a result of M.M. receiving the measles-mumps-rubella
(“MMR”), hepatitis B and haemophilus influenza b (“Hib”), pneumococcal conjugate, and
varicella vaccines on February 10, 2016, M.M. suffered febrile seizures. 7d. at Preamble.

On March 29, 2022, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 42). Respondent denies that
the MMR, Hib, pneumococcal conjugate and the varicella vaccines caused M.M.’s febrile

 

' Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

 

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
seizures, or any injury. /d. at 6. Nevertheless, maintaining their respective positions, the
parties now agree that the issues between them shall be settled and that a decision should be
entered awarding compensation to the petitioner according to the terms of the stipulation
attached hereto as Appendix A. Id. at {7.

The stipulation provides that respondent agrees to pay the following

1) An amount sufficient to purchase the annuity contract described in paragraph
10 of the stipulation, paid to the life insurance company from which the annuity
will be purchased.

These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in

accordance with the terms of the parties’ stipulation.*
IT IS SO ORDERED.

s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

MM, a minor, by and through her parent and
natural guardian, VANESSA MUNIZ,
No. 18-994V
Petitioner, Special Master Gowen
ECF
v.
SECRETARY OF HEALTH AND
HUMAN SERVICES,
Respondent.
STIPULATION

The parties hereby stipulate to the following matters:

1, Vanessa Muniz (“petitioner”), filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”), on behalf of her minor chiki, M.M. The petition seeks compensation for an injury
allegedly related to M.M.’s receipt of measles/mumps/rubella (“MMR”), hepatitis B, haemophilus
influenza b (“Hib”), pneumococcal conjugate, and varicella vaccines, which are contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. M.M. received the MMR, hepatitis B, Hib, pneumococcal conjugate, and varicella

vaccines on February 10, 2016.

3. The vaccines were administered in the United States.

a Petitioner alleges that M.M. suffered from febrile seizures which were caused-in-
fact by the MMR, hepatitis B, Hib, pneumococcal conjugate, and varicella vaccines. Petitioner

further alleges that M.M. experienced the residual effects of this injury for more than six months.

1 of 7
5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of M.M.’s alleged condition.

6. Respondent denies that the MMR, hepatitis B, Hib, pneumococcal conjugate,
and/or varicella vaccines caused M.M.’s alleged febrile seizures, or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payments:

a. Anamount sufficient to purchase the annuity contract described
in paragraph 10 below, paid to the life insurance company from

which the annuity will be purchased (the “Life Insurance
Company”).

These amounts represent compensation for all damages that would be available

under 42. U.S.C. § 300aa-15(a).

9. The Life Insurance Company must have a minimum of $250,000,000.00 capital
and surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations”

a. A.M. Best Company: A++, A+, At+g, At+p, A+r, or A+s;
b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;
c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,

AAG, or AAA;

20f7
d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
AA-, AA, AA+, or AAA.

10. The Secretary of Health and Human Services agrees to purchase an annuity
contract from the Life Insurance Company for the benefit of M.M., pursuant to which the Life
Insurance Company will agree to make payments periodically to M.M. for damages that would be
available under 42 U.S.C. §300aa-15(a), as follows:

a. A lump sum of $8,584.71 on November 15, 2035;

b. A lump sum of $11,068.35 on November 15, 2044; and

c. A lump sum of $14,672.02 on November 15, 2054.
The payments provided for in this paragraph 10 shall be made as set forth above. Should M.M.
predecease any of the certain payments set forth above, any remaining certain payments shall be
made to her estate. Written notice to the Secretary of Health and Human Services and to the Life
Insurance Company shall be provided within twenty (20) days of M.M.’s death.

11. The annuity contract will be owned solely and exclusively by the Secretary of
Health and Human Services and will be purchased as soon as practicable following the entry of a
judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary of
Health and Human Services and the United States of America are not responsible for the payment
of any sums other than the amounts set forth in paragraph 8 herein and the amounts awarded
pursuant to paragraph 12 herein, and that they do not guarantee or insure any of the future annuity
payments. Upon the purchase of the annuity contract, the Secretary of Health and Human
Services and the United States of American are released from any and all obligations with respect
to future annuity payments.

12, Assoon as practicable after the entry of judgment on entitlement in this case, and

3 of 7
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

13. Petitioner and petitioner’s attorney represent that they have identified to respondent
all known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

14. Payment made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 12, will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

15. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of M.M. as contemplated by a strict
construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §
300aa-15(g) and (h).

16. In return for the payments described in paragraphs 8 and 12, petitioner, in
petitioner’s individual capacity and as legal representative of M.M., on petitioner’s own behalf,
and on behalf of M.M., and M.M.’s heirs, executors, administrators, successors, or assigns, does
forever irrevocably and unconditionally release, acquit and discharge the United States and the
Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

4o0f7
kind or nature) that have been brought, could have been brought, or could be timely brought in the
Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. §
300aa-10 et seq., on account of, or in any way growing out of, any and all known or unknown,
suspected or unsuspected personal injuries to or death of M.M. resulting from, or alleged to have
resulted from the MMR, hepatitis B, Hib, pneumococcal conjugate, and/or varicella vaccines
administered on February 10, 2016, as alleged in a Petition filed on July 11, 2018, in the United
States Court of Federal Claims as petition No. 18-994V,

17. IfM.M. should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

18. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

19. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 12 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreedto. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

20. _ Petitioner hereby authorizes respondent to disclose documents filed by petitioner in

this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Sof7
Injury Compensation Program System of Records, No. 09-15-0056.

21. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the MMR, hepatitis B, Hib, pneumococcal
conjugate, and/or varicella vaccines caused M.M.’s alleged febrile seizures, or any other injury.

22. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns as legal representative of M.M.

END OF STIPULATION

60f7
Respectfully submitted,

PETITIONER:

Vu Mf.

VANESSA MUNIZ j

ATTORNEY OF RECORD FOR
PETITIONER:

 

715 Twining Road, Suite
Dresher, PA 19025
(215) 885-1655

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R. Grimes } Digally signed by George R

S14 » 2022.02.25 13:25:24 -05'00'

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury

Compensation Programs

Health Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

 

Dated: 43 ha 022

Tof7

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

oy JV
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

& boeckd

Ma

lou
MADELYN E. WEEKS
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-3262